Citation Nr: 1104632	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  10-28 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease lumbar spine with radiating pain, right leg, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased rating for tension-type 
headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954, 
October 1956 to October 1958, and November 1958 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in September 2009, a statement of 
the case was issued in June 2010, and a substantive appeal was 
received in July 2010.

The Veteran testified at a Board hearing before the undersigned 
Veterans Law Judge in December 2010.  A transcript of this 
proceeding is associated with the claims file.  The Veteran also 
submitted additional evidence and waived initial RO review.

The issue of entitlement to service connection for upper 
back disability was raised by the representative's March 
2010 statement, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease 
lumbar spine with radiating pain, right leg, is manifested by 
forward flexion of the thoracolumbar spine limited to 80 degrees 
and subjective complaints of right leg pain, but not manifested 
by forward flexion limited to 60 degrees or less; combined range 
of thoracolumbar motion 120 degrees or less; muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spine contour, incapacitating episodes having a total duration of 
at least 2 weeks during a 12 month period, or radiculopathy of 
the right leg.

2.  The Veteran's service-connected tension-type headaches are 
manifested by subjective complaints of headaches, but are not 
manifested by characteristic prostrating attacks occurring on an 
average once a month (or more) over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for degenerative disc disease lumbar spine with radiating pain, 
right leg, have not been met for the period under appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.40, 4.45, 4.58, 4.59, 4.71a, Diagnostic Code 5235-5237 
(2010).

2.  The criteria for a disability rating in excess of 10 percent 
for tension-type headaches have not been met for the period under 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.124a, Diagnostic Code 8199-8100 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in May 2009.  This notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA.

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The Board 
points out that the U.S. Court of Appeals for the Federal Circuit 
recently reversed the Court's holding in Vazquez, to the extent 
the Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Reviewing the May 2009 correspondence in light of 
the Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).



II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's 
service treatment records, service personnel records, VA 
treatment records, and private treatment records are on file.  
There is no indication of available, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations regarding his claim in 
June 2009 and January 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination reports are thorough and contain 
sufficient detail so that the Board's evaluation is a fully 
informed one.  Thus, the Board finds that further examination is 
not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issues on appeal, and the appellant 
is not prejudiced by a decision on the claim at this time.

Increased Rating

Briefly, the Veteran contends that the severity of his service-
connected disabilities warrant higher disability ratings.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The assignment of a particular diagnostic code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, the 
Board must consider which diagnostic code or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.



I. Degenerative Disc Disease of the Lumbar Spine

Briefly, the Veteran contends that the severity of his service-
connected degenerative disc disease lumbar spine with radiating 
pain, right leg, warrants a higher disability rating.  This 
disability is currently rated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5235-5237.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

(1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height;

(2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

(3)  40 percent - Forward flexion of the thoracolumbar spine is 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

(4)  50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

(5)  100 percent - Unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also Diagnostic Code 5003); 5243 Intervertebral 
disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine listed above or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined.  See 38 C.F.R. § 
4.25 (combined ratings table).  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
provides that incapacitating episodes having a total duration of 
at least 1 week but less than 2 weeks during the past 12 months 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted when there are incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Historically, service connection was granted for the Veteran's 
degenerative disc disease lumbar spine with radiating pain, right 
leg, in a December 1975 rating decision and assigned a 10 percent 
disability rating, effective June 1, 1975.  The Veteran filed a 
claim for an increased rating in April 2009.

VA and private treatment records reflect the Veteran's complaints 
of and treatment for lumbar spine disability.  A private 
treatment record from January 2009 states that x-rays of the 
Veteran's lumbar spine showed multi-level degenerative disc 
disease and osteoarthritic changes.  Another private treatment 
record from February 2009 documents that the Veteran had low back 
pain; evaluation of the back showed no kyphosis or scoliosis, and 
he walked without signs of a limp.  In March 2009, the Veteran 
was seen by VA for complaints of low back pain, which radiated to 
his left leg to his toes.  At this time, a physician found the 
Veteran to have full lumbar flexion with evident scoliosis.  An 
x-ray report from March 2009 documents dextroscoliosis involved 
the thoracolumbar spine; compression deformity involved the L1 
vertebral body asymmetrically to the left; there was loss of disc 
height at most levels, more prominent at L2-3, L4-5, and L5-S1; 
and osteophytes were present at all lumbar levels.  In April 
2009, the Veteran received, from VA, transcutaneous electrical 
nerve stimulation (TENS) treatment for his lumbar region, and was 
set-up for home usage.  In April 2009, the Veteran was also 
afforded a chairback brace from VA.

The Veteran was afforded a VA spine examination in June 2009.  
During the examination, the Veteran complained that low back pain 
was present on a daily basis, and that the average pain is 3/10 
in intensity.  The Veteran reported that his symptoms typically 
worsen throughout the day, as he is more active.  The Veteran 
reported that the pain is constant and never completely goes 
away, but is worse with activity.  He reported occasional 
radiation of the pain down his right leg, which at times can 
affect his ability to walk.  The Veteran denied any 
incapacitating episodes over the last 12 months in which a 
physician prescribed bed rest.  The Veteran reported that 
aggravating factors include lifting, bending, prolonged standing, 
and weather changes.  The Veteran denied ever having surgery or 
steroid injections for his lumbar spine, but reported currently 
taking Salsalate and Lorazepam as needed for pain.  He also 
reported using a back brace at times, but no other assistive 
devices.  The Veteran reported that his was retired and was the 
primary caretaker of his wife, but that he would be unable to 
work, if he wanted to, because of his back pain.  The Veteran 
denied that his activities of daily living were affected, and he 
also denied flare-ups.

The Veteran's test results for range of motion of the 
thoracolumbar spine were: forward flexion to 80 degrees, 
extension to 7 degrees, left lateral flexion to 25 degrees, right 
lateral flexion to 25 degrees, left lateral rotation to 40 
degrees, and right lateral rotation to 40 degrees.  The examiner 
noted that all results for range of motion of the thoracolumbar 
spine were with pain throughout.  In light of the Veteran's 
subjective symptoms, his combined range of motion was 217 
degrees.  On repetition, the Veteran's range of motion and level 
of pain did not change.  

On examination, the examiner found no spasm, but the Veteran did 
have diffuse lumbar spine tenderness.  The Veteran's straight leg 
raise was negative bilaterally with 5/5 strength and normal 
symmetric deep tendon reflexes.  The Veteran has decrease in 
sensation on the right great toe extending up into the mid tibia 
region of the right leg and involved the dorsal aspect of the 
foot.  The Veteran had normal gait.  Plain films of the Veteran's 
lumbar spine revealed a L1 compression fracture.  There was 
diffuse decrease in disc height levels at multiple levels, 
representing degenerative disc disease, and significant 
osteophytosis, as well as facet hypertrophy.  The examiner 
diagnosed the Veteran with degenerative disc disease of the 
lumbar spine and L1 compression fracture.

A private treatment record from October 2009 documents that the 
Veteran was seen for significant lower back pain.  At this time, 
the Veteran reported that the pain had gotten progressively 
worse.  He also reported that he felt he needed to constantly 
wear a brace, that he had very limited physical activities, and 
that his disability affected the quality of his life overall.  
Examination of the Veteran revealed that he could forward flex to 
about 90 degrees with some discomfort; he had extension to 10 
degrees, lateral bending to 10 degrees, and pain with facet 
loading maneuvers.  The Veteran was diagnosed with lumbar 
spondylosis with degenerative disc disease and right L5-S1 
radiculitis.

The Veteran was afforded a VA neurological examination in January 
2010.  During the examination, the Veteran reported that his back 
hurt, and was not very specific.  The Veteran denied that the 
pain radiated from the back into a nerve root or a peripheral 
nerve pattern.  The Veteran reported physical therapy, the use of 
a back brace, and similar treatments had not been effective.  He 
also reported that he was currently applying for a walker.  The 
examiner noted that the distribution of the Veteran's complaints 
were really more muscular than neuromuscular.  Examination of the 
Veteran's right lower extremity revealed that he was insensate 
below the knee.  Knee jerk and ankle jerk were 2+; there was no 
muscle weakness or atrophy.  The Veteran was able to stand in 
Romberg's position.  The examiner noted that, if the Veteran were 
in fact insensate in the lower extremities, the Veteran would 
have no proprioception and would fall.  The examiner also noted 
that when the Veteran dropped an envelope, he easily bent over 
and picked it up from the floor, and he had no difficulty 
walking.  The examiner found that there was no clinical evidence 
of radiculopathy.  The examiner further stated that he believed 
that the Veteran's sensory examination was inaccurate, since the 
Veteran essentially stated that he did not feel anything.  The 
examiner stated that, to be more objective, he requested a nerve 
conduction study and electromyogram (EMG) to learn if there was 
any objective evidence of nerve impairment or nerve root 
impairment.  The examiner stated, in a February 2010 addendum, 
that a nerve conduction test and EMG demonstrated no evidence of 
radiculopathy.

The Veteran was afforded a Board hearing in December 2010.  
During the hearing, the Veteran testified that he treats his back 
with a chinning bar, vibrators, and wears a brace.  He testified 
that he has scoliosis.  The Veteran testified that he has 
problems with prolonged standing and sitting.  He testified that 
his back was not a factor in his retirement. 

The Board has considered the Veteran's contentions carefully.  
There is no doubt that the Veteran's service-connected 
degenerative disc disease lumbar spine with radiating pain, right 
leg, results in impairment.  Nevertheless, the Board must apply 
the regulatory criteria for assigning ratings for low back 
disability.  In this case, competent medical evidence offering 
detailed medical findings and specialized determinations 
pertinent to the rating criteria are the most probative evidence 
with regard to evaluating the Veteran's low back disability.  The 
Board has considered rating the Veteran's low back strain under 
other Diagnostic Codes in order to provide the Veteran with the 
most beneficial rating.  The Board finds that the Veteran's 
degenerative disc disease lumbar spine with radiating pain, right 
leg, is rated most appropriately under Diagnostic Code 5235-5237.

The Board has determined that the Veteran is not entitled to more 
than a 10 percent disability rating under any of the spinal 
rating criteria applicable.  Consideration has been given to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Board notes 
that the Veteran has not at any time shown manifestations that 
would warrant the next higher (20 percent) rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5237, such as limitation of forward 
flexion to 60 degrees or less, a combined range of motion 120 
degrees or less, muscle spasms, abnormal gait, scoliosis, 
reversed lordosis, abnormal kyphosis, or incapacitating episodes.

Significantly, during the June 2009 VA examination, the Veteran 
achieved forward flexion to 80 degrees with consideration of pain 
and a combined range of motion of 217 degrees.  The examiner 
determined that the Veteran had no spasm and normal gait.  
Treatment records from March and October 2009 documented flexion 
to 90 degrees.  Also, in February 2009, the Veteran did not have 
a limp, kyphosis, or scoliosis.  The January 2010 VA examination 
also found that the Veteran walked normally.  Although treatment 
records from March 2009 documented scoliosis, the June 2009 VA 
examination and subsequent treatment records do not reference any 
scoliosis.  Moreover, the RO denied entitlement to service 
connection for scoliosis in an August 2009 rating decision; the 
Veteran did not appeal this part of the RO's decision.  Also, 
although the Veteran has complained of right leg pain, the VA 
examiner stated on the February 2010 VA addendum that a nerve 
conduction test and EMG demonstrated no evidence of 
radiculopathy.  In addition, entitlement to service connection 
for left leg disability was denied in a May 2010 RO rating 
decision.  Furthermore, the Board notes that incapacitating 
episodes that require bed rest prescribed by a physician and 
treatment by a physician is not evidenced by the record.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  Given this disability 
picture, the Board finds that the Veteran's symptoms more nearly 
approximate a 10 percent disability rating.

In addition, staged ratings are not applicable since at no point 
did the Veteran's degenerative disc disease lumbar spine with 
radiating pain, right leg, even remotely approximate the criteria 
for a rating greater than 10 percent.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a more 
favorable decision.

II. Tension-Type Headaches

Briefly, the Veteran contends that the severity of his service-
connected tension-type headaches warrant a higher disability 
rating.  This disability is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  
Diagnostic Code 8199 indicates the disability is not listed in 
the Schedule for Rating Disabilities and it has been rated by 
analogy under a closely related disease or injury.  38 C.F.R. §§ 
4.20 and 4.27.  

Diagnostic Code 8100 provides ratings for migraine headaches.  A 
10 percent rating is warranted when there is evidence of 
migraines with characteristic prostrating attacks averaging one 
in 2 months over the last several months.  A 30 percent rating is 
warranted when there is evidence of characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  Finally, a maximum 50 percent rating is 
warranted when there is evidence of very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Historically, service connection was granted for tension-type 
headaches in December 1975, and given a 10 percent disability 
rating, effective June 1, 1975.  The Veteran filed a claim for an 
increased rating in April 2009.

The Veteran was afforded a VA examination in June 2009 for his 
headaches.  During the examination, the Veteran reported that he 
experiences headaches 3 to 4 times per week, lasting a couple of 
hours each morning.  The Veteran reported taking 1 to 2 Tylenol 
tablets 3 to 4 times per day in order to relieve his headache and 
other pains, particularly his back.  The Veteran described the 
headache as like a sinus headache, but that it occurs 
predominantly in the left temple region.  He reported that 
occasionally his nose will run a bit with the headache, but 
otherwise there are no other symptoms.  The Veteran reported that 
the headaches do not interfere with his activities of daily 
living, and that they are not prostrating.  Physical examination 
of the Veteran demonstrated an alert man with no language 
disturbance or dementia.  Cranial nerve examination was normal.  
Motor system demonstrated no drift of outstretched upper 
extremities.  Station was uncertain, but the Veteran was aware of 
his sway; his gait was unaffected.  Coordination testing 
demonstrated no abnormality.  Primary sensation demonstrated that 
the Veteran's right arm and right leg were insensate.  Tendon 
reflexes were 2+ in the right arm and leg, and 2+ in the left arm 
and leg.  There was no pathologic reflex.  The examiner diagnosed 
the Veteran with a headache, which did not fulfill any of the 
criteria for the usual headache classification, such as tension-
type headaches or migraine; it was rather a headache not 
otherwise classified, not prostrating and not disabling.

VA and private treatment records do not reflect evidence of 
headaches with characteristic prostrating attacks. 

The Veteran was afforded a Board hearing in December 2010.  
During the hearing, the Veteran testified that he experiences 
radiation from spinal damage between his shoulder blades. The 
Veteran testified that he experiences headaches sometimes 3 to 4 
times per week.  He testified that he takes Tylenol arthritis 
pills and uses neck vibrators.  The Veteran testified that his 
headaches interfere with his daily living.  He testified that his 
headaches were not a factor in his retirement.

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that his service-connected headaches are more 
severe than the assigned disability ratings reflect.  The Board 
has considered the Veteran's contentions carefully.  In this 
case, competent medical evidence offering detailed medical 
findings and specialized determinations pertinent to the rating 
criteria are the most probative evidence with regard to 
evaluating the Veteran's service-connected headaches.

The Board finds that the preponderance of the evidence is against 
finding that the Veteran is entitled to a disability rating 
greater than 10 percent.  The Board notes that the next higher 
rating of 30 percent under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 requires evidence of characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  Significantly, during the June 2009 examination, the 
Veteran denied that his headaches were prostrating or interfered 
with his activities of daily living.  The Board does not doubt 
that the Veteran continues to suffer from headaches.  The Board 
nevertheless is bound by the regulatory criteria for assigning 
disability ratings.  The current 10 percent disability rating 
already contemplates prostrating attacks averaging one in 2 
months over the last several months; yet, the Board notes that 
there is no objective medical evidence that the Veteran has 
headaches with characteristic prostrating attacks.  Therefore, 
the Board finds that there is no persuasive evidence of 
manifestations warranting a disability rating greater than 10 
percent.

In addition, staged ratings are not applicable since at no point 
did the Veteran's tension-type headaches even remotely 
approximate the criteria for a rating greater than 10 percent.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant higher 
ratings.

V.  Extraschedular Rating

The Board also recognizes that the Veteran and the record may be 
understood to suggest impact of the service-connected 
disabilities on the Veteran's work functioning.  In general, the 
schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  The application of such schedular criteria was discussed 
in great detail above.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the RO 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found in the applicable 
diagnostic codes.  In short, the rating criteria contemplate not 
only his symptoms but the severity of his disabilities.  For 
these reasons, referral for extraschedular consideration is not 
warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for 
degenerative disc disease lumbar spine with radiating pain, right 
leg, is not warranted.  Entitlement to a disability rating in 
excess of 10 percent for tension-type headaches is not warranted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


